Title: From Tench Tilghman to Timothy Pickering, 22 December 1780
From: Tilghman, Tench
To: Pickering, Timothy


                        

                            
                            Dear Sir
                            Head Quarters 22d Decemr 1780
                        
                        His Excellency wishes you to obtain an exact account of the Horses kept at West point—on the East side of the
                            River—New Windsor—Newberg—Fishkill Landing and Fishkill specifying by whom—If any should be found keeping them
                            unnecessarily or having more than are reasonable they can then be struck off—This he thinks a better mode than determining
                            by an order who shall be allowed Horses and who not, because you will probably be obliged to take some into the account
                            who have now devested themselves and who would bring them back.
                        An Express is wanted to go to Philada with some important dispatches—Be pleased to say whether it be in your
                            power to send one, and when he can go off—Our letters will be ready by three oClock. I am yr most obt Servt
                        
                            Tench Tilghman A.D.C.
                        
                        
                            do you know of any Body going to Harford.
                        

                    